Citation Nr: 1512680	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  13-13 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a bilateral hearing disability.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel



INTRODUCTION


The Veteran served on active duty from February 1969 to January 1971. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri which in part denied the Veteran's claim of entitlement to service connection for hearing loss.

The Board notes that, in addition to the paper claims file, there are electronic claims files associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims files.


FINDING OF FACT

The Veteran's bilateral hearing loss disability did not manifest within one year of separation, and is not otherwise related to a disease, injury, or event in service.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in and is not otherwise related to service, nor may it be presumed to have occurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In a correspondence dated in December 2011 prior to the April 2012 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide. The letter also notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014).  

Also, the Veteran was provided a VA examination for his hearing loss claim.  The examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran has declined the opportunity for a hearing.  Therefore, the duties to notify and assist have been met.





Analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014). 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2014).  In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id. at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  In the instant case, as will be explained further below, the presumption does not apply because the Veteran was not diagnosed with sensorineural hearing loss within one year of service and, indeed, was not diagnosed until decades after service. 

Here, the Veteran contends that he has current bilateral hearing loss due to in-service noise exposure including rifles, machine guns and grenades in basic training and while stationed in Vietnam.  He also contends that he was exposed to noise working around helicopters and during the flying of these helicopters.  He notes he was not offered hearing protection in service.  He states that after service he worked over forty years in sales where he was not exposed to loud noise.  See April 2103 lay statement.

On the authorized audiological evaluation in July 1968, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0 

0
LEFT
5
0
0

10

During the Veteran's separation examination in December 1970, pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

0
LEFT
0
0
0

0

The service treatment records do not indicate that the Veteran complained of hearing loss at any point during service.

During a November 2010 VA medical center (VAMC) visit, the Veteran reported two years active duty with one year combat duty with exposure to helicopters and M16s without hearing protection, as well as serving as a light vehicle driver with exposure to the motor pool.  As a civilian, he reported working less than two years as a furnace operator in a steel mill with minimal noise exposure, and working in sales.  The audiologist noted the Veteran had bilateral high frequency sensorineural hearing loss.

In March 2012, the Veteran was afforded a VA audiological examination for compensation purposes.  The Veteran stated that his exact hearing loss onset was unknown and recounted his noise exposure including service as a light vehicle driver in Vietnam, decreases in hearing for 30 minutes each time following the helicopter flight, rockets, M-16s, the motor pool, and perimeter artillery noise and rifle fire.  He stated hearing protection was not available.  The Veteran noted that after service he worked at a wire rope factory in a steel mill with hearing protection and had no other occupational noise.  

The examiner noted that the Veteran has sensorineural hearing loss and that he had reviewed the Veteran's records.  The examiner ultimately opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service, because exposure to either impulse sounds or continuous exposure can cause a temporary threshold shift which disappears in 16-48 hours, or this exposure can damage the structure of the inner ear.  The examiner stated that in the Veteran's case an audiogram subsequent to noise exposure would verify that hearing had recovered without permanent hearing loss, which it had.  The examiner noted that the threshold shifts between the July 1968 entrance examination and the December 1970 examination were not significant and hearing was within normal limits on discharge, consistent with no noise induced hearing loss.  The examiner opined that the Veteran's post military exposure to factory noise likely contributed to his current degree of hearing loss.

In his May 2012 notice of disagreement, the Veteran conceded that he never sought medical treatment for his hearing loss while on active duty, but stated that he was regularly near helicopter noise, small arms fire, and bombing.  

In the instant case, the record shows that the Veteran currently has a diagnosis of hearing loss for VA purposes.  See e.g. November 2010 VAMC records.  Hickson element (1) is accordingly met.
Regarding Hickson element (2) the Veteran is competent to give evidence about what he experienced, including acoustic trauma from helicopters and weapons, as it is subject to lay observation.  His service personnel records confirm that he was a light vehicle driver with a yearlong tour in Vietnam.  Such noise exposure as he has described is certainly consistent with the circumstances of his service.  Indeed, the VA examiner conceded exposure to noise during military service when evaluating the Veteran's hearing loss.  Accordingly, Hickson element (2) is met.

With respect to crucial Hickson element (3), nexus, the question presented, i.e., the relationship, if any, between the Veteran's current bilateral hearing loss, and his military service, is essentially medical in nature.  To the extent that the Veteran is attempting to establish nexus through his own opinion, the Veteran as a lay person has not been shown to be capable of making such conclusions on inherently medical questions.  The link between any current hearing loss and in-service noise exposure where any decreased hearing acuity did not manifest until sometime later, even multiple decades, after service, is one requiring expertise in the workings of the inner ear.  The Veteran has not indicated that he has such experience. 

The medical examiner who does have such expertise, and who reviewed the Veteran's case, did not deny the Veteran's contentions that he was exposed to acoustic trauma.  Rather, the examiner opined that it was not the cause of his current hearing loss disability, given that any acoustic trauma in service that was of a permanent nature as opposed to temporary would have shown up the service separation examination, which did not indicate a significant threshold shift between entrance and separation.  In fact, the Veteran's audiological testing numbers were shown to have improved upon separation.  Given the Veteran's lack of demonstrated medical expertise, the Board finds that the opinion of the competent medical professional to be the most probative evidence of record as to the relationship between the Veteran's current bilateral hearing loss and his military service, and the Board finds that this opinion ultimately outweighs the Veteran's contentions as to etiology absent continuous symptomatology of decreased hearing acuity.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

Alternatively, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) must be addressed.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board has considered the Veteran's contentions that his current bilateral hearing loss was caused by his in-service exposure to noise, including from various artillery and working in and around helicopters without protection.  In this regard, the Veteran is certainly competent to report that he experienced difficulty hearing and that he was exposed to loud noise that could have led to acoustic trauma during service.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  In this case, the Veteran has not reported that he had continuous hearing difficulty from service.  As discussed above, the VA examination and 2010 VAMC records demonstrate that this contended hearing deficit was not reported until over thirty years after service.  The Board also finds it highly significant that the Veteran denied a history of hearing loss or ear problems at the time of his separation examination.  Therefore, continuity of symptomatology is not shown.

In summary, no medical professional has linked the Veteran's current bilateral hearing loss to service, and, in fact, there is medical evidence to the contrary.  In addition, there were no complaints or findings of hearing loss upon separation examination.  Moreover, the Veteran at no point actually stated that he began to experience hearing loss in service.  In light of the evidence, the Board concludes that the preponderance of the evidence is against the claim, and that service connection for bilateral hearing loss is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2014).





	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for bilateral hearing loss is denied.  



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


